            Case1:20-cv-05718-RA
           Case  1:20-cv-05718-RA Document
                                   Document15-1
                                            16 Filed
                                                Filed11/25/20
                                                      11/24/20 Page
                                                                Page11ofof10
                                                                           10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LAWRENCE YOUNG, on behalf of himself and
all other persons similarly situated,
                                                                   Case No. 20-cv-05718 (RA)
                                            Plaintiff,

                   -against-                                       CONSENT DECREE

DRURY UNIVERSITY,

                                             Defendant.
---------------------------------------------------------------X

         This Consent Decree is entered into as of the Effective Date, as defined below in Paragraph

9, by and between the following parties: Plaintiff Lawrence Young (“Plaintiff”) and Drury

University (“Defendant”). Plaintiff and Defendant are collectively referred to as the “Parties” for the

purposes and on the terms specified herein.

                                                 RECITALS

         1.        Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12181-12189

(the “ADA”), and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination on the basis

of disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

and accommodations by any private entity that owns, leases (or leases to), or operates any place of

public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.201(a).

         2.        On or about July 23, 2020, Plaintiff filed the above-captioned action in the United

States District Court for the Southern District of New York (the “Action”). Plaintiff alleges that

Defendant’s website and mobile applications (together, the “Website”) are not fully accessible to

individuals with disabilities in violation of Title III of the Americans with Disabilities Act of 1990

(“ADA”), the New York State Human Rights Law (the “NYSHRL”); the Rehabilitation Act of 1973,

§504 (the “RA”), and the New York City Human Rights Law (the “NYCHRL”).

4825-6601-4925.1                                         1
            Case1:20-cv-05718-RA
           Case  1:20-cv-05718-RA Document
                                   Document15-1
                                            16 Filed
                                                Filed11/25/20
                                                      11/24/20 Page
                                                                Page22ofof10
                                                                           10




         3.        Defendant expressly denies that the Website violates any federal, state or local law,

including the ADA, the NYCHRL, the RA, and the NYCHRL, that this Court is a proper venue, and

any other wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not

admit any wrongdoing.

         4.        This Consent Decree resolves, settles, and compromises all issues between the Parties

in the Action.

         5.        This Consent Decree is entered into by Plaintiff, individually, but is intended by the

parties to inure to the benefit of vision impaired individuals who are members of the putative class

alleged in the Complaint.

                                            JURISDICTION

         6.        Plaintiff alleges that Defendant is a private entity that owns and/or operates the

Website which is available through the internet to personal computers, laptops, mobile devices,

tablets, and other similar technology. Plaintiff contends that the Website is a service, privilege, or

advantage of a place of public accommodation subject to Title III of the ADA. 42 U.S.C. §12181(7);

12182(a). Defendant denies that the Website is a public accommodation or that it is a place of public

accommodation or otherwise subject to Title III of the ADA and/or NYCHRL.

         7.        This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C. §

12188. The Parties agree that for purposes of the Action and this Consent Decree venue is

appropriate.

                                       AGREED RESOLUTION

         8.        Plaintiff and Defendant agree that it is in the Parties’ best interest to resolve the

Action on mutually agreeable terms without further litigation. Accordingly, the Parties agree to the




4825-6601-4925.1                                     2
            Case1:20-cv-05718-RA
           Case  1:20-cv-05718-RA Document
                                   Document15-1
                                            16 Filed
                                                Filed11/25/20
                                                      11/24/20 Page
                                                                Page33ofof10
                                                                           10




entry of this Consent Decree without trial or further adjudication of any issues of fact or law raised

in Plaintiff's Complaint. In resolution of this Action, the Parties hereby AGREE to the following:

                                              DEFINITIONS

         9.        Effective Date means the date on which this Consent Decree is entered on the Court’s

Docket Sheet following approval by the Court.

         10.       Reasonable Efforts means, with respect to a given goal or obligation, the efforts that a

reasonable person or entity in Defendant’s position would use to achieve that goal or obligation. Any

disagreement by the Parties as to whether Defendant has used Reasonable Efforts as provided for

under this Consent Decree shall be subject to the dispute resolution procedures set forth in

paragraphs 14 through 17 of this Consent Decree. Reasonable Efforts shall be interpreted so as to not

require Defendant to undertake efforts the cost, difficulty or impact on the Website of which could

constitute an undue burden, as defined in Title III of the ADA but as applied solely to the Website -

as though the Website were a standalone business entity, or which efforts could result in a

fundamental alteration in the manner in which Defendant operates the Website - or the primary

functions related thereto, or which could result in a loss of revenue or traffic on their Website-related

operations.

                                                  TERM

         11.       The term of this Consent Decree shall commence as of the Effective Date and remain

in effect for the earlier of: (1) 36 months from the Effective Date; or (b) the date, if any, that the

United States Department of Justice adopts regulations for websites under Title III of the ADA.

                      GENERAL NONDISCRIMINATION REQUIREMENTS

         12.       Pursuant to the terms of this Consent Decree, Defendant:




4825-6601-4925.1                                      3
            Case1:20-cv-05718-RA
           Case  1:20-cv-05718-RA Document
                                   Document15-1
                                            16 Filed
                                                Filed11/25/20
                                                      11/24/20 Page
                                                                Page44ofof10
                                                                           10




                   a.      shall not deny persons with a disability (as defined under the ADA), including

the Plaintiff, the opportunity to participate in and benefit from the goods, services, privileges,

advantages, and accommodations through the Website as set forth herein.                      42 U.S.C.

§12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

                   b.      shall use Reasonable Efforts to provide persons with a disability (as defined

under the ADA), including Plaintiff, an equal opportunity to participate in or benefit from the goods,

services, privileges, advantages, and accommodations provided through the Website as set forth

herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b); and

                   c.      shall use Reasonable Efforts to ensure that persons with a disability (as

defined under the ADA), including Plaintiff, are not excluded, denied services, segregated, or

otherwise treated differently because of the absence of auxiliary aids and services, through the

Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                          COMPLIANCE WITH TITLE III OF THE ADA

         13.        Web Accessibility Conformance Timeline: Defendant shall ensure full and equal

enjoyment of the goods, services, privileges, advantages, and accommodations provided by and

through the Website (including all pages therein), including websites (including all pages therein and

linked to therefrom) that can be navigated to from the Website or which when entered reroute to the

Website (collectively the “Websites”), according to the following timeline and requirements

provided that the following dates will be extended in the instance that the Department of Justice

issues regulations for websites under Title III of the ADA while this Consent Decree is in effect and

which contain compliance dates and/or deadlines further in the future than the dates set forth herein:

                   a.      Within 24 months of the Effective Date, to the extent not already done,

Defendant shall modify the Websites as needed to substantially conform to the Web Content



4825-6601-4925.1                                     4
            Case1:20-cv-05718-RA
           Case  1:20-cv-05718-RA Document
                                   Document15-1
                                            16 Filed
                                                Filed11/25/20
                                                      11/24/20 Page
                                                                Page55ofof10
                                                                           10




Accessibility Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1 Level A Success

Criteria to the extent determined to be applicable, or any other WCAG guidelines deemed to be

applicable, in such a manner so that the Websites will be accessible to persons with vision

disabilities.

                   b.   The Parties acknowledge that Defendant’s obligations under this Consent

Decree do not include: (i) substantial conformance with WCAG standards for user-generated content

and/or other content or advertisements and/or websites that Defendant does not own, operate,

prepare or control but that are linked from the Websites (including, but not limited to, any

content/websites hosted by third parties and implemented on the Website); and (ii) the provision of

narrative description for videos. The Parties also agree that if the U.S. Department of Justice or a

Court with jurisdiction over this matter determines that the WCAG standards or any successor

standard that Defendant may have utilized are not required by applicable law, Defendant may

choose, in its discretion, to cease the remediation efforts described above.

                   c.   In achieving such conformance, Defendant may, among other things, rely

upon, in whole or in part, the User Agent Accessibility Guidelines (“UAAG”) 1.0; the Authoring

Tool Accessibility Guidelines (“ATAG”) 2.0; the Guidance on Applying WCAG 2.1 to Non-Web

Information and Communications Technologies (“WCAG2.1ICT”), published by the Web

Accessibility Initiative of the World Wide Web Consortium (“W3C”); as well as other guidance

published by the W3C’s Mobile Accessibility Task Force; the British Broadcasting Corporation

Mobile Accessibility Standards and Guidelines 1.0 (“BBCMASG 1.0”) or any combination thereof.

If Defendant, in reasonably relying upon any of the foregoing, fail to achieve substantial

conformance with the applicable WCAG standard, Defendant will have nonetheless met its




4825-6601-4925.1                                 5
           Case
            Case1:20-cv-05718-RA
                 1:20-cv-05718-RA Document
                                   Document15-1
                                            16 Filed
                                                Filed11/25/20
                                                      11/24/20 Page
                                                                Page66ofof10
                                                                           10




obligations. Nothing herein shall prevent Defendant from using measures designed to increase

search engine optimization.

                   d.     If Defendant is unable to achieve substantial conformance with the applicable

WCAG guidelines despite having used Reasonable Efforts to achieve substantial conformance, it

shall be deemed to have satisfied its obligations under this Consent Decree as set forth herein

regarding remediation of the Website.

                          PROCEDURES IN THE EVENT OF DISPUTES

         14.       The procedures set forth in Paragraphs 15 through 17 must be exhausted in the event

that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to this Consent

Decree, or (ii) Defendant concludes that it cannot substantially comply with any criteria of the

applicable WCAG standard as set forth hereinabove. Defendant shall not have breached this Consent

Decree in connection with the foregoing until the following procedures have been exhausted.

         15.       If any of the Parties claim this Consent Decree or any portion of it has been violated

(“breach”), the party alleging the breach shall give written notice (including reasonable particulars)

of such violation to the party alleged to be in breach. The alleged breaching party must respond to

such written notice of breach no later than 30 calendar days thereafter (the “Cure Period”), unless the

parties agree to extend the time for response. If the alleged breach is of a nature that it cannot be

cured during the Cure Period, the parties shall mutually extend the Cure Period to reflect the

reasonable time period in which the alleged breach can be cured. If the parties are unable to reach a

mutually acceptable resolution during the Cure Period, or any extension thereof, the party alleging a

breach of the Consent Decree may seek enforcement of compliance with this Consent Decree from

the Court. The Court shall, in its discretion, award reasonable attorneys’ fees and costs to the

prevailing party in any such enforcement action.



4825-6601-4925.1                                     6
           Case
            Case1:20-cv-05718-RA
                 1:20-cv-05718-RA Document
                                   Document15-1
                                            16 Filed
                                                Filed11/25/20
                                                      11/24/20 Page
                                                                Page77ofof10
                                                                           10




         16.       Defendant shall not be in breach of this Consent Decree unless (a) an independent

accessibility consultant determines that a particular item(s) cannot be accomplished by a person with

a disability who has average screen reader competency using a prominent commercially available

screen reader such as Jaws, Voiceover, or NVDA in combination with one of the following browsers

(in versions of which that are currently supported by their publishers): Internet Explorer, Firefox,

Safari and Chrome; and (b) Defendant fails to remedy the issue using Reasonable Efforts within a

reasonable period of time of not less than 120 days from receipt of the accessibility consultant’s

opinion. If the accessibility consultant believes that a reasonable time using Reasonable Efforts to

remedy the items found not to be usable is longer than 120 days, then the Parties may agree on a

longer time period without leave of Court so long as the extension is documented in writing and

executed by the Parties to this Consent Decree or their respective counsel. If the accessibility

consultant finds that a particular item found not to be usable cannot be remedied using Reasonable

Efforts, Defendant shall not be obligated to remedy that item.

         17.       Any notice or communication required or permitted to be given to the Parties

hereunder shall be given in writing by e-mail and by overnight express mail or United States first

class mail, addressed as follows:

                   For PLAINTIFF:               Jeffrey M. Gottlieb
                                                GOTTLIEB & ASSOCIATES
                                                150 East 18th Street PHR
                                                New York, New York 10003
                                                Jeffrey@gottlieb.legal
                                                Tel: 212.228.9795

                   For DEFENDANT:               Peter T. Shapiro, Esq.
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                77 Water Street, Suite 2100
                                                New York, NY 10005
                                                Tel: 212-232-1322
                                                Email: Peter.Shapiro@lewisbrisbois.com



4825-6601-4925.1                                   7
            Case1:20-cv-05718-RA
           Case  1:20-cv-05718-RA Document
                                   Document15-1
                                            16 Filed
                                                Filed11/25/20
                                                      11/24/20 Page
                                                                Page88ofof10
                                                                           10




                           ENFORCEMENT AND OTHER PROVISIONS

         18.       The interpretation and enforcement of this Consent Decree shall be governed by the

laws of the State of New York.

         19.       If any provision of this Consent Decree is determined to be invalid, unenforceable, or

otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly as

possible and to the fullest extent permitted by applicable law its original intent and shall not, in any

event, affect any other provisions, all of which shall remain valid and enforceable to the fullest

extent permitted by applicable law.

           PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

         20.       The Parties to this Consent Decree expressly intend and agree that this Consent

Decree shall inure to the benefit of all persons with vision disabilities as defined by the ADA,

including those who utilize a screen reader to access the Website, which disabled persons shall

constitute third-party beneficiaries to this Consent Decree, but it does not bind members of the

putative class identified in Plaintiff’s Complaint as no class has been certified.

         21.       The signatories represent that they have the authority to bind the respective parties,

Plaintiff and Defendant to this Consent Decree.

                               CONSENT DECREE HAS BEEN READ

         22.       This Consent Decree has been carefully read by each of the Parties, and its contents

are known and understood by each of the Parties. This Consent Decree is signed freely by each party

executing it. The Parties each had an opportunity to consult with their counsel prior to executing the

Consent Decree.




4825-6601-4925.1                                     8
Case
 Case1:20-cv-05718-RA
      1:20-cv-05718-RA Document
                        Document15-1
                                 16 Filed
                                     Filed11/25/20
                                           11/24/20 Page
                                                     Page99ofof10
                                                                10




     November 5, 2020
          Case
           Case1:20-cv-05718-RA
                1:20-cv-05718-RA Document
                                  Document15-1
                                           16 Filed
                                               Filed11/25/20
                                                     11/24/20 Page
                                                               Page10
                                                                    10ofof10
                                                                           10




      COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

         THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and having

reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

         1)        This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C. §

12188;

         2)        The provisions of this Consent Decree shall be binding upon the Parties;

         3)        This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other pleading

in this Action, nor does it constitute any finding of liability against Defendant;

         4)        The Court’s jurisdiction over this matter shall continue for 36 months; and

         5)        This Consent Decree shall be deemed as adjudicating, once and for all, the merits of

each and every claim, matter, and issue that was alleged, or could have been alleged by Plaintiff in

the Action based on, or arising out of, or in connection with, the allegations in the Complaint.

         NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically

adopts it and makes it an Order of the Court.

         SO ORDERED:

                                                         ___________________________
                                                           Hon. Ronnie Abrams
                                                           November 25, 2020




4825-6601-4925.1                                    10
